department of the treasury int ernal revenue service washington d c chief_counsel date number release date uilc cc pa apjp b02 postf-150581-01 internal_revenue_service national_office significant service_center advice memorandum for from associate area_counsel - miami small_business self-employed cc sb mia ashton p trice senior technician reviewer branch administrative provisions judicial practice cc pa apjp subject failure to pay penalty upon reversal of eitc this significant service_center advice responds to your memorandum dated date which we received on date in accordance with sec_6110 this significant service_center advice should not be cited as precedent issue upon the reversal of an earned_income_tax_credit eitc as the result of an examination of a return as of what date should the internal_revenue_service irs assess a failure to pay addition_to_tax conclusion liability for a failure to pay addition_to_tax arising from reversal of an eitc claim cannot arise until after the service has assessed the deficiency arising from the disallowance of the eitc made notice_and_demand for payment and days have elapsed without payment after these events the addition_to_tax would accrue at the rate of percent per month of the amount of tax which remains unpaid until the addition_to_tax reaches a maximum of percent in the aggregate once the liability for the failure to pay begins to accrue it may be assessed up to the amount accrued at the time of assessment the assessment occurs as of the date that the assessment officer signs the summary record of assessment reflecting a taxpayer’s liability for the failure to pay addition_to_tax and the service’s records of assessment should reflect that assessment_date postf-150581-01 facts a taxpayer’s return claiming an eitc is examined the service proposes to disallow an eitc claim in whole or in part which creates a deficiency after a statutory_notice_of_deficiency is issued and the taxpayer defaults or petitions and loses in tax_court service centers assess the deficiency and record the assessment with a transaction code sometimes however service centers are separately showing the reclaiming of part or all of the eitc as a reversal as of the date of filing of the original return as a result a failure to pay addition_to_tax is sometimes calculated from the return_due_date ie the date payment was due in addition service records sometimes reflect that a failure to pay addition_to_tax on the recouped eitc was assessed on the date of the original return analysis failure to pay additions to tax there are two different types of failure to pay additions to tax contained in sec_6651 of the code sub sec_6651 and sec_6651 the addition_to_tax under sec_6651 applies to a taxpayer who reports an amount of tax due on his return but fails to pay it by the payment due_date the addition_to_tax is percent per month of the amount of tax_shown_on_the_return but unpaid for each month that payment is overdue until the addition_to_tax reaches a maximum of percent the addition_to_tax under sec_6651 applies upon the failure to pay any amount in respect of any_tax required to be shown on a return which is not so shown within calendar days from the date of notice_and_demand therefor business days if the amount for which notice_and_demand is made equals or exceeds dollar_figure the addition_to_tax under sec_6651 is percent of the amount of tax stated in the notice_and_demand for each month that the failure to pay continues like the sec_6651 addition_to_tax the addition under sec_6651 may not exceed percent note that a sec_6651 addition_to_tax is calculated from the payment due_date which is generally the same as the due_date for filing the return without regard to extensions of time for filing see sec_6151 in contrast no sec_6651 addition_to_tax can be owed for the period that precede sec_21 calendar days after notice_and_demand for payment of tax is made business days for amounts at or above dollar_figure the sec_6651 addition_to_tax cannot arise by reason of a reversal of an eitc claim as stated above the a addition_to_tax arises only upon the failure to pay the amount shown as tax on a return a reversal of an eitc claim does not change the amount shown as tax on a return we reach the conclusion that reversal of an eitc claim does not change the amount shown as tax on a return by reference to the definition of a deficiency sec_6211 defines a deficiency as the amount of tax imposed that exceeds the amount of tax postf-150581-01 shown on the return therefore if there is a deficiency on a taxpayer’s return the amount of the deficiency is an adjustment to the amount of tax_shown_on_the_return the eitc a credit under sec_32 of the code is specifically included as part of the calculation of a deficiency and cannot be reversed without following deficiency procedures sec_6211 thus an adjustment to an eitc is by definition an adjustment to the amount of tax_shown_on_the_return when an amount of tax owed ie a deficiency is the result of an adjustment to the amount of tax_shown_on_the_return it cannot be included in the calculation of the addition_to_tax under sec_6651 because for purposes of sec_6211 the eitc affects the amount of tax_shown_on_the_return adjustments to the eitc cannot trigger the sec_6651 addition_to_tax conversely an addition_to_tax under sec_6651 can arise from the failure to pay an assessment relating to reversal of an eitc if the service determines that an eitc claim should be reversed in whole or part it must issue a statutory_notice_of_deficiency which can be assessed upon a taxpayer’s default in responding to the notice or upon a favorable final_decision by the tax_court upon assessment the service will issue notice_and_demand for payment which if unpaid for more than days will result in liability for a sec_6651 addition_to_tax arising and continuing to accrue until the taxpayer pays in full or the addition_to_tax reaches its maximum assessment of sec_6651 addition_to_tax an assessment under the internal_revenue_code is essentially a bookkeeping entry made to record a taxpayer’s liability sec_6203 sec_301_6203-1 423_us_161 ndollar_figure the assessment shall be made by an assessment officer signing the summary record of assessment sec_301_6203-1 because liability for the failure to pay addition_to_tax under sec_6651 does not arise until the twenty-second day after the service makes notice_and_demand for payment of the assessment of a reversed eitc assessment of the addition_to_tax cannot properly occur before that date much less the date the original return claiming the eitc is filed the date of assessment is the date the summary record is signed by an assessment officer sec_301_6203-1 service records should reflect that actual date of assessment moreover as noted above the service should be sure to calculate the sec_6651 addition_to_tax only from the twenty- note that at least one case has recognized that assessment of the sec_6651 addition_to_tax need not be made within the three-year period prescribed by sec_6501 in 548_fsupp_686 s d n y the court recognized that requiring assessment of the addition within three years of the filing of a taxpayer’s return would preclude the addition from ever being able to reach its statutory maximum and would frustrate the underlying congressional purposes of passing sec_6651 postf-150581-01 second calendar day eleventh business_day for dollar_figure or more after making notice_and_demand for payment and not to calculate the addition_to_tax from the due_date of the return this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have questions please contact
